Case 3:19-cv-01098-KAD Document 12 Filed 07/24/19 Page 1of1

UNITED STATES DISTRICT COURT

for the
District of Connecticut

Lisa Kwesell et al.

 

Plaintiff

V Case No. 19-cv-1098-KAD

Yale University

 

Defendant

Identification of Initial Discovery Protocol for Employment Cases

To: The Clerk of Court and all parties of record

The Initial Discovery Protocol does not apply to this cage.

  
 

Date: Jul. 24, 2019

 

 

dys signature

Z. R. Goodbaum / ct28834

Printed name and bar number

 

Garrison, Levin-Epstein, Fitzgerald &
Pirrotti, PC
405 Orange St., New Haven, CT 06511

 

Address

jgoodbaum@garrisonlaw.com

 

E-mail address

203.777.4425

 

Telephone number

203.776.3965
FAX number

 

Rev. 1/28/13
